 SUPERIOR GAS SERVICE, INC.SuperiorGas Service,Inc.andTeamsters UnionLocal 980,International Brotherhoodof Team-sters,Chauffeurs,Warehousemen&Helpers ofAmerica. Case 20-CA-3902August 22, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOnMay 15, 1967, Trial Examiner AllenSinsheimer, Jr., issued his Decision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision, with a supportingbrief, and the General Counsel filed cross-excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andcross-exceptionsof the Respondent and theGeneral Counsel, respectively, and their supportingbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as modifiedherein.The Respondent has excepted to the Trial Ex-aminer's findings that it has engaged in numerousviolations of Section 8(a)(1) of the National LaborRelations Act, as amended, and that it has also vio-lated Section 8(a)(3) by accelerating its discharge ofemployee Anthony Pilger. The General Counselcontends that the decision to terminate Pilger wasin fact based on unlawful grounds rather than on hisunsatisfactory performance or, alternatively, thatthe Trial Examiner correctly found an unlawful ac-celerationof his termination. Considering therecord as a whole, we agree with the Trial Examinerregarding the violations of Section 8(a)(1), but findthat the decision to discharge Pilger and its effec-tuation were unlawful.' The Trial Examiner found'The General Counsel has excepted to certain credibility findingsmade by the Trial Examiner It is the Board's established policy not tooverrule a Trial Examiner's resolutions with respect to credibility unlessthe clear preponderance of all the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc.,91 N LRB544, enfd 188 F.2d 362(C A 3) We findno such basis for the disturbing155thatRespondent's districtmanager, Rones, in-structedthe localmanager,Heath, in mid-November to terminate probationary employeePilger with 2 weeks' notice, and they decided 2 hewould be severed by the end of the year. Theemployees participated in a union meeting atPilger's home on December 15, 1965, and Heathinformed Pilger on December 17, which was not aregular payday, that he was discharged. Based onthis sequence of events, and the fact that theRespondent made unlawful antiunion statements amonth later, the Trial Examiner concluded that,although the decision to discharge this employeewas prompted by nondiscriminatory considera-tions, the discharge itself was accelerated becauseof the Respondent's knowledge that union activitiesof some sort were taking place. However, it ispatent that in order for Heath to comply with the in-struction to discharge Pilger with 2 weeks' notice,before the end of the year, such notice would haveto be given no later than December 17. And whilecertain facts noted by the General Counsel, whenconsidered with the timing of the notice to Pilger,appear suspicious, they are not sufficient, in view ofthe credited evidence, to warrant a conclusion thatthe discharge occurred or was accelerated becauseof unlawful considerations. Accordingly, we findthat the General Counsel has not sustained his bur-den of proof and we shall dismiss the complaint in-sofar as it alleged that the Respondent violated Sec-tion 8(a)(3).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Superior Gas Service,Inc., Lakeport, California, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified:1.Delete paragraphs 1(a), 2(a), and 2(b) and re-letter the other paragraphs accordingly.2.Delete the first indented paragraph of Appen-dix B.3.Amend paragraph 2(c) to read:"(c)Post at its plant at Lakeport, California, co-pies of the attached notice marked `Appendix B.'Copies of said notice, on forms provided by the Re-gionalDirector for Region 20, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptof the Trial Examiner's credibility findings in this case2 It appears from the testimony credited by the Trial Examiner thatHeath informed Rones that he would discharge Pilger by the end of theyear and that Rones so understood Contrary to the Trial Examiner, weconstrue this as an agreement fixing a specific time for Pilger's severance167 NLRB No. 17 156DECISIONSOF NATIONALLABOR RELATIONS BOARDthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLEN SINSHEIMER, JR., Trial Examiner: Thisproceeding was heard in Lakeport, California, on June22-24 and July 12-14, 1966. The complaint' issued April7, 1966, alleges that Superior Gas Service, Inc , hereincalled Respondent, has engaged in numerous specifiedviolations of Section 8(a)(1) of the National Labor Rela-tions Act, as amended, and has violated Section 8(a)(3) ofsaid Act by discharging Anthony Pilger. Respondent con-cedes jurisdiction but denies the commission of any al-leged unfair labor practices.Upon the record including consideration of briefs filedby the parties and upon my observation of the witnesses,Ihereby make the following:2FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,a California corporation,with an office atLakeport,California,has been engaged in the sale of,liquid gas to commercial and private users. It is a whollyowned subsidiary of Pacific Delta Gas, Inc., herein calledPacific, a California corporation engaged in the wholesaleand retail sale of gas and gas appliances. Pacific annuallysellsand distributes products valued in excess of$500,000 of which products valued in excess of$50,000are sold and distributed across State lines. Pacific andRespondent,Superior Gas Service,have substantially thesame officers and common fringe benefits for employees.Respondent'smanager is directly responsible to a districtmanager of Pacific and the personnel manager of Pacificis responsible for the labor relations policies of Respond-ent.Respondent admits and I find that at all timesmaterial herein,it has been an employer engaged in com-merce,within the meaning of Section 2(6) and(7) of theAct.II.THELABOR ORGANIZATION INVOLVEDRespondent admits and I find that at all times materialTeamsters Union Local 980, International BrotherhoodiAn original charge was filed on December 30, 1965, and an amendedcharge on April 1, 19662On September 19, 1966, the General Counsel filed a motion (attachedto his brief) to make certain corrections in the transcript of the hearingsand on September 16, 1966, Respondent (by letter accompanying itsbrief) requested correction of three items in the aforesaid transcript. Noobjection to any of the foregoing requested corrections has been received.Ihave carefully reviewed them and conclude they are in order. I have alsonoted the following corrections which I am making suasponte(1) page388, line I should end with the word "stipulation", thereafter on aseparate line should appear "Trial Examiner" and continue "The stipula-tion,", (2) on page 410, line 22, in place of "Trial Examiner," "MrMendelson " All of the record corrections made pursuant to the abovehave been noted and corrected.Respondent, by letter of August 25, 1966, set forth a stipulation withthe General Counsel requesting substitution of certain exhibits, which ac-of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, herein called the Union, has been a labor or-ganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Respondent's Alleged Violation of Section 8(a)(3)Respondent is alleged to have violated Section 8(a)(3)of the Act by discharging Anthony Pilger on December17, 1965, effective December 28, 1965.Anthony Pilger was employed on September 10, 1965,as a gas route delivery man and was assigned to a com-bination truck which had a 600-gallon tank and a platformlarge enough to hold eight exchange bottles. At the timeRespondent employed three other drivers, two of whom,Richard Smith and William Gidney, drove separate bulktrucks and the third, Allen Hyden, had a route consistingprimarily of exchange bottles. Pilger's route was a newone made up of a number of refillable bottle customerstaken from each of the other drivers and about 22exchange bottle customers who were formerly servicedby Hyden.3According to Pilger, at the time he was employed hewas told by Milton Heath, the general manager ofRespondent,4 that he was hired on a "probationary periodof 3 months." His application for employment reads:"employment will be on a `temporary' basis until notifiedin writing by employer of change to `permanent' status."On cross-examination, Pilger testified that he read thiswhen he signed the application, repeated that he had beentold he would be on a probationary period for 3 months,and stated he was never told by Heath that he had beenplaced on a permanent status.After some miscellaneous work and training on thetruck routes, Pilger commenced to drive his route aboutOctober 5 and worked regularly until December 17.Pilger testified that Heath informed him that he was ter-minated "because he was too little to handle the job,couldn't cut the mustard and a few other things." Pilgersaid he asked Heath if he had a man to take his place andthat Heath said "No." Pilger asked Heath if he shouldstay until he got a man for the job and Heath replied,"Yes." Pilger continued to work until December 28when his employment ended.On December 15 a union organizational meeting washeld at Pilger's house attended by two union representa-tives,Pilger,Gidney, Smith, and Hyden. During theevening Heath called the homes of Pilger, Hyden, Smith,and Gidney ostensibly to have one of them make an "outcall."Heath appears to have ascertained that they wereat Pilger's house.5companied said letter, for Resp Exhs R 75-A, R 101-A, and R 137-A.The letter also set forth a stipulation as to a matter related to the figure"23" on Resp Exh 101-A All stipulations set forth in said letter are ap-proved but instead of the substitution of exhibits requested, said letter andthe attachments thereto have been marked Resp. Exh 153 and receivedand made a part of the record herein3As indicated, customers either had bulk tanks to fill, or refillable bot-tles, or exchange bottles4Heath was admittedly a supervisor within the meaning of the Act andacted on behalf of Respondent5None were home except for Pilger whose wife answered the phone.The record does not reflect what occurred in that call. Smith's son toldHeath his father was at Pilger's and the following day Heath referred tothismeeting as set forth,supra Heath didnottestifyThe significance ofthis,herein, is also discussedsupra SUPERIOR GAS SERVICE, INC.The following morning Heath told Violet Stockwell, aclerk and bookkeeper initially called as a witness for theGeneral Counsel, that he couldn't "get hold" of thedrivers the night before, thought they were having somesort of a meeting, and "wondered if it could have been aunionmeeting."Stockwell subsequently overheardHeath by telephone inform DonRones,the districtmanager of Pacific Delta, that "he thought the men musthave had a meeting the night before and he wondered ifthey could be thinking about theunion."Followingthis,sometime in December, Heath asked Stockwell what shethought about Maskey (Heath), his brother, starting todrive so he could be classed as a driver. Subsequentlyafter a petition for an election was filed by the Union onDecember 27, Heath spoke to someone at Pacific Deltaand said, "he wondered if Maskey could start driving sohe could be classed as a driver "According to Pilger, complaints by Heath respectinghis work were minor or explainable, and he had receivedonly one reprimand or warning relating thereto.6Pilger testified he had been told by Heath on December2 that if he did not have a physical examination, "hecouldn't make me a permanent employee." Pilger said onDecember 2 he asked for time off to take the examina-tion, got the papers from Heath on December 3, and tookthe examination that day and passed. Pilger admitted thatHeath had been after him to take the physical examina-tion from late September or early October but said thatHeath never gave him time to take it before December 3.Pilger testified on direct examination that he receiveduniforms for work about a week after the physical ex-amination; on cross-examination that it wasbeforethephysical examination; and on redirect that he couldn't re-member whether it was before or after December 3. Inany event Pilger gave Heath his size for the purpose of ordering uniforms 3 weeks before they were received,which would have been sometime in November. Abouta week before Pilger was terminated he received a key tothe office.'Based on the foregoing and on certain alleged viola-tions of Section 8(a)(1) discussed and foundsupraand onthe failure of Heath to testify, the General Counsel as-serts that he has established a violation of Section 8(a)(3)of the Act through the discharge of Pilger.Respondent asserts that this, even without any defense,does not establish a case and cites numerous authoritiesto the effect that the burden of proof is on the GeneralCounsel and never shifts to the Respondent. There is noquestion that the burden of proof is on the General Coun-seland it is on such basis that I shall consider theevidence.A preliminary question is whether the foregoing aloneis enough fora prima faciecase. I so ruled at the hearingand hereby reaffirm such ruling. The reasons, therefor,are set forth in my analysis hereafter.Respondent's position, in essence, is that not only haditno knowledge of Pilger's union activity, but that it haddecided to terminate him long before the December 15meeting, because of a prior poor work record and an un-satisfactory work record at Respondent, and had made6Pilger's work record will be more fully discussedhereafter7 Significance of this,ifany, is discussedsupra8By its officials and to outsiders but not to Pilger'Wilber F Disney, An Individual,dlbla Disney Roofing &MaterialCo., et at.,145 NLRB88, 93. And alsoPaudler v Paudler,e t a ! ,185F 2d 901, 903 (C.A. 5) There, thecourt indicated that the absence of157known8 this intention to terminate Pilger. Respondent of-fered evidence to show: (1) its prior manifestations of in-tention to terminate Pilger; (2) in further support thereof,his previous work record and alleged derelictions on thejob; and (3) its explanation of apparent indicia of per-manence of employment such as the providing ofuniforms and a key to Pilger and his taking of a physicalexamination on December 3. These will be considered indetail.One preliminary matter relates to the failure of Heath,who was at the hearing, to testify. The General Counselcontends that various inferences should be drawn fromthis failure particularly as to matters which Heath mightbe expected to deny, citing cases " No doubt inferencesmay be drawn under certain circumstances particularlywhere a denial would be expected and other evidence isnot offered or presented by way of denial. However, I donot consider that there is or should be required arbitraryormandatory drawing of inferences, solely from suchfailure to testify."' Rather the inferences to be drawnshould be from the entire record of which such failure totestify may be a greater or lesser element. I shall proceedaccordingly.What is the evidence Respondent relies on to establishthat prior to the December 15 meeting at his home it haddetermined to terminate Pilger' Respondent points to thefact that Pilger was terminated on December 17 within Iweek of the end of the 3-month probationary periodwhich Pilger claimed was mentioned when he was hiredon September 10. Respondent also points out that hissignedapplication for employment does not refer to aprobationary period but merely states that employmentwould be on a "temporary" basis until the employee wasnotified of change to permanent status, and that Pilgerwas never so notified.In his employment application Pilger listed two formeremployers to whom Respondent sent inquiry forms. Onewas Belmont School District for whom he had worked 8yearsasa supervisor of maintenance, the other,Lakeview Plumbing Company for whom he workedabout 2-3 months as a plumber. The latter replied, to aninquiry, that it would not rehire him, stating he was "a fairhelper" but "not a plumber." The Belmont School Dis-trict replied that it would not rehire him, listed him as hav-ing excellentdriving skill but average as to quality ofwork, safety habits, and personal habits, and poor as tocooperation with others. It added the feeling that "Pilgercould do a satisfactory job in a position where he wasproperly supervised," but that at Belmont he had a super-visory responsibility which he "was unable to cope with,"and that when offered a maintenance job he had resigned.Under date of October 26, 1965, an interoffice commun-ication" toMilton Heath was received from DeanaChrist, secretary, re Pilger, which read that Pilger'sscreening process was completed, and added "Pleasenote that Mr. Pilger received only `fair' comments fromformer employers." It referred to the foregoing statementfrom Belmont re Pilger's inability to cope with a super-visoryposition,etc., and concluded, "If you wish to placesuch testimony"not only strengthens the probative force" of the oppositetestimony "but of itself is clothed with a certain probative force." How-ever, in that case no testimony was offered to refute certain evidence.°See the discussion in 2 Wigmore,Evidence§ 285-292 (3d ed. 1940)i iFrom Pacific Delta Gas, Inc , to Superior Gas 158DECISIONSOF NATIONALLABOR RELATIONS BOARDhim on permanent status, please send a Notice of Person-nel Action form to this office and also remind him to takea physical examination, and send a copy of the results tothis office. If you decide against placing him on per-manent status, please advise."Donald Rones, district manager for Pacific Delta Gas,who had the responsibility for supervising Superior GasService, testified that he told Milton Heath, about thelatter part of November 1965, that Heath had givenPilger every opportunity to learn his job but since Heathwas not satisfied with Pilger's work and it was apparenthe was not going to be satisfactory, that Heath shoulddischarge him, and it was Heath's responsibility to workit out and let him go in a fair manner.Rones said that when he first met Pilger in October hethought he was small for the job, that Heath at firstthought Pilger would work out and had told Rones thatPilger was hired on a temporary basis to give him an op-portunity to try to learn to do the job and prove he wasphysically able.Toward the end of October, Ronesreceived the aforesaid replies as to Pilger's prior employ-ment record. On one of his visits12 Rones told Heath thathe did not feel Pilger would qualify to become a per-manent employee. According to Rones, Heath said hewould like to give Pilger an opportunity to see if he couldwork out. At that time Pilger was having a few problems"with his tickets, following orders," but Heath didn't feeltheywere particularly serious. Because of Pilger'snewness, Heath thought these could be resolved. On sub-sequent visits and conversations, Rones asked Heathabout Pilger and was told he wasn't learning as Heath hadhoped he would. About the first week in November whenRones entered the plant on a regular visit, Heath wascomplaining about having posting problems becausePilger wasn't making tickets out properly so they couldnot find the account the tickets or invoices should beposted to. Rones asked Heath if there had been any im-provement to which Heath replied that there hadn't beentoo much. Rones then told Heath, "Well, I feel that if thecondition isn't improving and he isn't adapting himself,the best thing to do is to get somebody more adaptable tothe job who can do the job properly." Heath also con-tinued to complain that Pilger wasn't doing his job rightand had handled a refillable bottle in a way that was un-safe (i.e., without moving it). Toward the latter part ofNovember, Rones instructed Heath that he shoulddischarge Pilger and gave him the opportunity to set upthe discharge the way Heath wanted it.In summary, Rones said he firstrecommendedlayingPilger off at the beginning of November, and later in thelatter part of November instructed Heath to dischargehim and that Heath should work out the details. Accord-ing to Rones he told Heath to give him at least 2 weeks'notice and "he (Heath) told me that he was going to givehim two weeks notice so that at the end of the year he(Pilger) would be through." Rones said in the meantimethey were looking for another man, interviewing to getsomebody ready to replace Pilger. Following his termina-tion on December 17 (effective December 28), Pilger ap-plied for unemployment compensation on December 31,12Rones said he tried to visit each of the operations under his supervi-sion two or three times a month and also had numerous phone conversa-tions with Heath13While this is evidentiary it is not determinative of the real reason forterminationand at that time under "reason for leaving" stated "layedoff toosmall. "13Respondent listed the reasons given by Rones for ter-minatingPilger as follows: First, that Rones had referredto the poor responses received from prior employers.Second, that Heath constantly complained to him overthe telephone about the work performance of Pilger.Third,Ronesreferred to Pilger's problems with invoicetags (which will be discussedsupra).Rones had notedthese problems from personal observation when hevisited the plant and from the complaints of Heath.Fourth, Rones was told by Heath about an alleged refusalby Pilger to pick up full cylinders because they were tooheavy. Fifth, Rones was told about the alleged actions ofPilger in filling cylindersin an unsafeor illegal manner.Sixth, Rones also thought Pilger was too small to do thejob and had so told Heath.Respondent also referred to the application of oneColeman McIntire for employment on November 29 asa route driver, as support for its contention that it wasseeking to obtain a replacement for Pilger. This will beconsidered in more detail subsequently. Respondent alsorefers to the testimony of John Hair who purportedly hadsought employment and was told by Heath sometimeprior to December 15 that one of the truck drivers wasgoing to be terminated and further, according to Hair,Heath had pointed out Pilger. This testimony will also beconsidered more fully hereafter.The General Counsel contends that Rones did not giveHeath orders to terminate Pilger, that Heath's failure toact until December 17 (after the meeting on December15) so indicates, that Heath's failure to testify further sup-ports this as well as Heath's failure to obtain a replace-ment for Pilger prior to termination. The General Coun-sel also argues that one Ted Remstead was known toRones in early December, but was not hired to replacePilger untilafterPilger was told he was terminated. Healso points out that the pay period ended on December15 but that Pilger did not receive notice of terminationuntil 2 days later.14 The General Counsel also contendsthat Respondent, by allowing Pilger to take a physical ex-aminationon December 3, and by giving him a key anduniform as set forth,supra,indicated that it hadno inten-tion, at that time, to terminate him.First, as set forth,supra,Pilger testified variously as towhen he received the uniforms and finally, that hecouldn't remember whether it was before or after takingthe physical examination on December 3. In any eventthe uniforms15 had apparently been ordered sometime inNovember about 3 weeks prior to receipt. Assuming thiswas 3 weeks prior to December 3, which in the light ofPilger's testimony appears a reasonable approximation,this would have been after Rones recommended termina-tion, butbeforehe ordered termination. The ordering ofuniforms at such time would appear to have little or norelevant bearing on whether or not Rones instructedHeaththereafterto terminate Pilger. In any event, fromthe record, I am unable to find credible evidence toestablish that such ordering of uniforms occurred afterRones instructed Heath to terminate Pilger. With respect14That this may be evidenceof illegal intent, seeEuchs Baking Co .102 NLRB 1350,135 1,Mariello Fabrics,149 NLRB 333, 343isHalf paid for byRespondent. SUPERIORGAS SERVICE, INC.to the key, this is an item that is of questionable overallimportance. Pilger testified that he received the key to theplant after he took his physicalexamination.EmployeeRichard Smith, who was employed in 1963, testified thathe received a key to the office sometime about a weekafter he started work at the plant, and also that he was notrequired to take a physical examination. Employee Gid-ney, hired in 1963, did not take a physical examinationand received a key about 2 weeks after employed. Thereisno evidence that clearly indicates the significance ofobtaining a key as bearing on the question of permanenceof employment.The issue as to the physical examination may besomewhat more pertinent. On direct examination, afterPilger testified that he took the physical examinationDecember 3, he was asked "how did you come to take iton that date?" Pilger replied that Heath "told me if Ididn't have any physical examination he couldn't makeme a permanent employee." Pilger was then asked:Q.When did he tell you this?A.The day before I took my examination.He was questioned further as to the results of the ex-amination and testified that the doctor told him he was"healthy as a horse....On cross-examination Pilger admitted that Heath hadbeen urging him since late September or early October totake a physicalexaminationbut said that Heath had nevergiven him a chance to take it and always had some otherjob that was more important at the moment. Pilger wasasked:Q.How did you happen to take the physical ex-amination on December 3rd? Did you approach Mr.Heath and tell him that you wanted to take it?A. Yes.Q.When did you approach him?A.Well, Mr. Milton Heath said that he couldn'tmake me a permanent employee until I had taken theexamination. I said, "Well, you'd better give mesome time off so that I can take the physical ex-amination," and he gave me that afternoon to godown and get it.Q.When was this?A.December 3rd.Q.When did he tell you you could haveDecember 3rd to do it?A. The day before.The foregoing is of course not denied by Heath who didnot take the stand and presumably occurred as testified toby Pilger. It indicates that at this time in December Pilgerhad pursued Heath for the purpose of taking the physicalexam and that it was not instigated at that time by Heathbut rather by Pilger. The significance of how and atwhose instance the December 3 physical examination oc-curred, is illustrated through the testimony of Rones whowas questioned about this by the General Counsel oncross-examinationas follows:Q.Mr. Pilger took a physical examination onDecember 3rd?A.Yes, sir.Q.Were you aware of about that date that he hadtaken a physical examination?A.No, sir.16Pilger denied he had the necessary papers all the time since earlyOctober andsaid he got them from Health theday he went down for thephysical.159Q.When did you first learn of that?A. I believe I received a copy from San Jose.Q.A copy of what?A. The physical examination or notice.Q.Did you have any communication with Mr.Heath at that time?A.Yes, I was quite amazed that he had taken theexamination because he was supposed to be workingon his discharge and laying him off and hiringsomeone to take his place, and when I received thenotice, I was quite surprised.Q.You told Mr. Heath that?A.Yes.Q.What did Mr. Heath tell you?A.He said that Mr. Pilger had taken the examina-tion on hisown, that he had given him papers quitesometime before 16 and requested to take the ex-amination and he hadn't gotten around to do it, andthat he finally had gotten around to take it on hisown.Q.He gave you to understand that he did notknow that Pilger was going to the doctor that day?A.Yes.The foregoing indicates that Rones not only did notknow that Pilger was taking this physical examination butaccording to his testimony which was elicited not by hiscounsel but by the General Counsel, he was amazed thatthis physical examination took place after he had givenorders to terminate Pilger.My impression of Rones'testimony in this respect is that he was really surprised atthe incident and testified credibly with respect thereto.This being the case it appears to indicate that the takingof the physical examination was not the corroborativeevidence of permanence of employment that it mightotherwise have appeared to be. There appears to be somequestion as to what Heath's position vis-a-vis Pilger wasat this point. This will be considered somewhat more fullyhereafter but it does not contradict the fact that the com-pany was intending to terminate Pilger. Rather it may in-dicate that no definite time had been selected by Heathwho had been told to work out the matter of discharge, orthat he was waiting to obtain a replacement or possiblythat Heath might even have still hoped Pilger would im-prove. Since Heath did not appear to have an availablereplacement at this time, his failure to inform Pilger thathe was to be terminated and therefore not to take thephysicalexaminationis understandable.17On November 29, 1965, Coleman McIntire applied foremployment with Superior Gas Company as a truck routedriver. On directexaminationhe was asked:Q.Did you seek out Superior Gas or did theycome to you?A. I went to see them.Q.How did you happen to see them?A.Well, I just heard that they were looking for adriver.Q. Can you pinpoint who you heard it from?A.No, I can'tQ.What did you do when you went to see themthe first time?A.Oh, I asked Milton if he was looking for adriver andhe said, "Yes."He gave the application to17An employer may not consider it desirable personnel policy to "pre-maturely" inform an employee of termination. 160DECISIONSOF NATIONALme and I took it home and filled it out. [Emphasissupplied. ]According to McIntire after filling out the application,he took it down to Milton Heath "the next day or so," andhad an interview with Heath.McIntire was then asked:Q.Did he have a job for you?A.He said he was going to replace one of thedrivers.Q.Did he name the driver?A.No, he didn'tQ.Whohe was going to replace?A.No, hedid not.Q.Did he say what kind of job it was?A.Yes,he said it was on a bottle truck.Q.Did he have a bulk job for you?A.No, hedidn't.****Q.Did you have any conversation with Mr.Heath in that interview?A.Yes, I did.Q.Could you state what he said to you and whatyou said to him?A.Well, he said he was going to have an openingon a cylinder truck. I told him I didn't think I wouldbe interestedin goingon a cylinder truck, that I washoping it was on bulk delivery.Q.Did you and he have any conversation con-cerning the bulk truck?A.He said he'd keep the application and ifanything came up on a bulk truck later on, he wouldget incontact with me.On cross-examination McIntire stated Heath didn't tellhim when he needed a driver or when to return the appli-cation.McIntire also said he did not tell Heath that hewouldn't drive a bottle truck, but just told him that hepreferred the bulk to the bottle truck. On questioning bythe Trial Examiner, McIntire stated that the applicationcorrectly reflected his height and weight as 5 feet, 7-1/2inches and 132 pounds. This was followed by a questionby counsel for Respondent:Q.Did you have any discussion with Mr. Heathconcerning your height and weight?A.Well, we had a discussion about the weight.Q.What was the nature of the discussion?A.He thought I was a little light on a cylindertruck.McIntire was then asked by the General Counsel whatdid hethinkand replied: "Well, I really wasn't interestedin goingon a cylinder truck at all. I figured I was light,I've got three bad vertebraes in my neck so as far as goingto work for him when I found it was a cylinder truck, Iwasn't interested." The following was also asked by theGeneral Counsel:Q.As far as Mr. Heath knew, you were out ofwork and although you preferred the bulk truck youwould be available at least for a phone call whenthere wasan openingon a bulk truck or a cylindertruck?A.Not on a cylinder truck, I don't think. If I re-member right, I told him I wouldn't be interested ingoing ona cylinder truck, that if it was a bulk truck Iwould be interested.LABOR RELATIONS BOARDQ.Mr. Heath told you at that time that what hewas interested in was a truck that carried all bottles,is that it, all cylinders?A.He didn't say all cylinders.Q. In other words he had a job opening that in-volved not filling anything from a bulk, but a job thatwould involve carrying cylinders?A.He said cylinder truck, yes.Q. Say anything about a truck having a tank on it?A.Not that I remember.Q.Did he tell you what percentage of work wouldbe cylinders?A.No, I took it that it was a cylinder truck.Q. So, as far as you can recall the opening talkedabout was an opening on a cylinder truck.A. It was on a cylinder truck you say.Q.Yes.A. Yes.Q. Now did Mr. Heath everdiscusswith you apossible opening on a combination truck?A. I really don't remember.Q.Remember anything said concerning a com-bination truck?A. Seems like he said something, but I don't re-member what it was.Q.You understood from the conversation then,I take it, that if you had taken the job, all you wouldhave been doing was putting cylinders on the truckand taking cylinders off the truck?A.That's what I took it as, yes.From the foregoing the Respondent argues that it wasobvious that Heath was referring to Pilger when he toldMcIntire that a driver was going to be discharged and hewould have an opening on a bottle or cylinder truck, eventhough Pilger was not specifically referred to by name.Respondent points out that there have been no otherdischarges of any driver at any period of time materialherein. Respondent further points out that the job was ona bottle or cylinder truck and that in the course of thediscussion it was significant that Heath thought McIntirewas a little too light for the job. Respondent argues thatthis testimony is a further showing that Pilger's dischargehad been decided upon by December 1st. The GeneralCounsel contends that the only evidence Respondentsubmitted as to McIntire was that he filled out an applica-tion form on November 29 and that Heath toldhim he in-tended to replace a driver on a cylinder truck. TheGeneral Counsel contends that when McIntire picked upan employmentapplicationform, Heath did not state be-fore he filled it out when he needed a driver nor evenwhen to bring the application back. The General Counselalso argues that "apparently Heath was not inany hurry(emphasis supplied) to replace Pilger despite the allegedinstructions he had received from Rones in this regard."However, this latter contention (which appears to be analternate position of the General Counsel) is not neces-sarily inconsistent with the testimony of Rones that hehad left it to Heath to determine when to let Pilger go andthat Heath had indicated to him that it would be near theend of the year. This would support a conclusion of deter-mination to discharge but no specification of a timetherefor.The General Counsel further relies on the testimony SUPERIOR GAS SERVICE, INC.161thatMcIntire first gave that he did not tell Heath hewould not drive a bottle truck and that Heath told him hewould contact him when he had an opening for either abottle or bulk route but that Heath never called. Withrespect to this latter, it appears: first, that Heath wasaware that McIntire was light and raised some questionsabout whether he wasn't too light; and second, that McIn-tire actually was interested only in a bulk route job andtestified, subsequent to the testimony referred to by theGeneral Counsel, that if he remembered right he toldHeath "I wouldn't be interestedin going ona cylindertruck, that if it were a bulk truck I would be interested."The General Counsel further relies on the testimony ofMcIntire that he did not remember anything being saidabout the truck having a tank18 but understood the job tobe one in which he would be putting cylinders on thetruck and taking them off. The General counsel points outthat such work was performed by Hyden. He then arguesthat Heath may have contemplated replacing Hyden andthat this is another gap left unfilled by Heath's failure totestify. I think that the latter, relative to Hyden, while notimpossible, is at most conjectural. A fairer inference isthat the truck referred to by McIntire was the one drivenby Pilger. It may be that Heath could have clarified thisbut I do not consider his testimony or the lack thereofwould necessarily be decisive in this respect. Ac-cordingly, while McIntire's testimony may not be conclu-sive, I believe that it is definitely corroborative of theRespondent's position that it was seeking a driver toreplace Pilger.The Respondent also sought to establish that this wasits intention by the testimony of John Hair. On direct ex-amination Hair testified that on Saturday, November 27,following Thanksgiving, that he called Milton Heath fol-lowing advice from the manager of a motel where he wasstaying that Heath hadan opening,and spoke to Heathabout the job opening. Heath told him to come down andsee him the next Monday morning, November 29. Hairtestified that he saw Heath at his office on Monday andthey went from there to a coffeeshop in Heath's car. Hairwas asked:Q.What did you say and what did he say?A.He toldme he had a man, without naming him,that he wasgoing tohave to let go. That's all he toldme. He made the stipulation that it wasa truck-driverjob, and,in his opinionIwas too short for the job.Since I needed the job rather badly I asked for an op-portunity to take a crack at it.Q.What did he tell,you?A.He told me he would think it over, but on theway back to the office he pointed out the man that hewas going to let go.'9Hair testified that they were in Heath's car on the wayback to the office, that the man was either getting in or outof a Superior Gas truck parked on the street and thatHeath said"That's the man that I am going to let go."Hair said at the time he did not know the man but sub-sequently met him about 2 weeks later when Heath calledHair and suggested that he try a couple of days on one ofthe trucks. Heath put Hair on a truck with Bill Gidneyand they went down to the bulk plant to fill Gidney'struck early in the morning. Gidney introduced Hair to thesame man whomHeath had pointed out. Hair identifiedTony Pilger,sitting inthe hearingroom,as that personand said thathe again metPilger later the same day. Hairstated that Pilger was about 50 to 75 feet from him at thetime Pilger waspointed out by Heath and Heath's au-tomobile was moving about 5 miles an hour at 10 o'clockin the morning.Hair testified that he rode with Gidney on a truck forsome 2 days but did not get the job because he turnedhimself down since in fact he was too short and hecouldn't see over the top of some of the large bulk tanks.Hair's height was approximately 5 feet 4 inches and hisweight about 200 pounds as compared to Pilger who wasabout 5 feet 5-1/2 inches and weighed about 172 pounds.Subsequently after Pilger was terminated, Hair did obtaina position with the Company in the office. The truck thatHair worked on with Gidney was a bulk truck and not acylinder truck or a combination truck such as Pilger had.Hair was asked:Q.Well, did he tell you why he wanted you to goout on Bill Gidney's route?A.No, he did not.Q. But did he tell you that was the kind of workyou would have to do.A. Basically, yes.The testimony of Hair as towhenhe rode with Gidneywas contradicted by both Pilger and Gidney. Hair'stestimony as previously set forth reflects a conversationwith Heath shortly after Thanksgiving followed by an at-tempt to work as a bulk route driver about 2 weeks later.At that time, Hair was not employed or paid for his work.Subsequently, on December 18, he first executed an ap-plication for employment, this being a dayafterPilgerwas terminated. The application for employment did notspecify any particular type of job. Hair testified that hecould not remember when he filled out the applicationform and that it could have been either before or after herode with Gidney. He also testified that he rode with Gid-ney 2 weeks after the first discussion with Heath onNovember 29, the date that he allegedly first saw Pilger.Hair at first indicated the ride with Gidney wasDecember 6 or 7 but subsequently said that he believeditwas or had to be December 13 or 14 because he knewitwas 2 weeks after he first spoke to Heath. Hair testifiedas to the route with Gidney, "We went down throughKelseyville, the Soda Bay area. You have to understandthat I am combining the two days.I can't separate them.And we went to several places in Lakeport." Beyond thatHair was not clear and testified, "I knew so little of thecounty at that time that to me it was just a big hodge-podge of roads." He was asked whether he rememberedwhere he ate lunch on either of those 2 days and an-swered, "I ate them both at home." The significance ofthis latter testimony may be seen in relation to sub-sequent testimony of Gidney and Pilger with respect towhen Hair rode with Gidney.Gidney first testified in rebuttal that he had ridden withHair sometimebetween December 15 and 25, but couldnot recall the exact. date. He said he had ridden his Wed-nesday and Thursday routes although not necessarily on18McIntire,when asked(supra)if he remembered anything being saidabout a combination truck,answered"Seems like he said something butIdon't remember what it was."This latter obviously is a somewhatequivocal answer.If something were said about a combination truck itwould necessarily have included a tank.18On cross-exammailon,Hair was asked-Q.Did Milt Heath tell you when he would have to let this man go,that he pointed out to you?A.No, hedidn't. 162DECISIONSOF NATIONALLABOR RELATIONS BOARDthose days; that this would be from the north end ofLakeport on Wednesday, and Konocti Bay and Soda Bayto the south on Thursday. Gidney said he could actuallyhave driven the route different days since he had beenrunning behind because of illness. Gidney also testifiedthat he had telephoned to Pilger concerning the man whorode with him following thesecondday's ride. Thereafter,Pilger and Mrs. Pilger both testified (based on a record al-legedly kept by them, in a ledger book, of events occur-ring after the meeting on December 15), that Gidney hadphoned on thefirstday that a man had ridden with him.According to the entry in their ledger book the call wasreceived on the evening of Monday, December the 20th,which was the first day of the week rather than thesecond. The Pilger's ledger book was kept in a ratherunusual manner in that Mrs. Pilger had started writing ona page (near the back of the book) and then did not use thefollowing page for the asserted reason that she thoughtthey might use it for some other purpose, but insteadproceeded to go backwards in the book in making entries.In addition, the ledger book does not contain anyreference to Pilger's discharge on the 17th although thebasis of writing down the information was said to be arecommendation on December 15 of Union Representa-tive Learnard's that a written report of all important mat-ters should be kept. Furthermore, the ledger refers to"Tony," in the third person (rather than I or me) althoughPilger said hedictatedall the material in the book to Mrs.Pilger and she wrote down hisexactwords. These ofcourse are explainable but somewhat unusual.A detailed analysis and evaluation of all of the allegederrors could be made out, but in my view of the case asset forth such would not affect its ultimate resolu-tion.However, in addition to the foregoing, Gidneytestified again in rebuttal, following the Pilgers, that thephone call to Pilger was actually the night of thefirstdayHair had ridden with him, and that he subsequently recol-lected that the incident occurred immediately after he hadbeen out sick for 3 days.20 Gidney further testified thatalthough he had first thought the Konocti Bay route wasinvolved, that actually he reached this conclusionbecause he had been in Konocti Bay or Soda Bay at thetime, but then realized it wasn't necessarily his regularKonocti Bay and Soda Bay route.The General Counsel argues that the day slips for Gid-ney support the latter version. The day slips for Gidneyreflect the following as to the dates of December 13 and14 and the dates of December 20 and 21: on December13 he had 7 trips in Lakeport and 11 in Soda Bay orKonocti Bay, and I in Kelseyville; and on Tuesday,December 14, he had 3 in Lakeport, 16 in Kelseyville,and 2 in Finley; that on December 20, there were 2 inFinley, 14 in Lakeport, 2 in Soda Bay, and 1 in Kel-seyville; and on Tuesday, December 21, 21 in Lakeport,IinFinley, 3 in Soda Bay or Konocti Bay, 2 in Kel-seyville, and I a question mark. The foregoing definitelyindicates a run which was perhaps a normal one in SodaBay or Konocti Bay only on Monday, December 13. Thismight appear to coincide with that part of Gidney'soriginal testimony as to being on a Konocti Bay and SodaBay route, and with the testimony of Hair that they werein the Soda Bay area. However, Hair was not overlyfamiliar with the area and also testified that he ate lunch20From the(stipulated) records and testimony,these appear to havebeen on December 17, 18, and 1921Konocti Bay and Soda Bay are considered to be more remote runsat home both days.It is possible but I question whetherprobable that on Monday, the 13th, with seven visits inLakeport and the remainder in Soda Bay or Konocti Bayand Kelseyville that this occurred, with the stops in SodaBay or Konocti Bay in the afternoon.21 On Tuesday, the14th,with three visits in Lakeport, and most of theremainder in Kelseyville, it would again be possible, butseem questionable for them to eat lunch in Lakeport.22On the 20th and 21st with the schedule set forth, showingmost of the trips in Lakeport, there is no doubt that lunchcould have been eaten in Lakeport at home both days byHair.The foregoing reflects a rather confused picture forresolution, not entirely clear no matter how it is viewed.The Respondent contends that it doesn't make any dif-ference because whether Hair rode later or not hetestified that 2 weeks before he rode with Gidney, Heathtold him that Pilger was about to be let go. This conten-tion is correct but could conflict with Hair's testimonythat Heath pointed Pilger out to him about November 29.One explanation may be that the time lapse was actually3weeks rather than 2. It would not appear to make anysignificant difference whether it was 2 or 3 weeks but atime lag of less than 5 days difference would be significantif the first day Hair rode with Gidney was December 20.Ido not think that he could be in error with respect tosuch a short time period, and that either the time intervalwas 2 or 3 weeks after he saw Pilger or else Hair was nottelling the truth with respect thereto. From observingHair and from an analysis of the testimony as a whole, Iconclude that he was attempting to tell the truth as towhat occurred but might have been mistaken as to theexact time that he went out with Gidney. If so, it couldhave been 2 or 3 weeks prior to that when he first sawPilger. Although Hair was positive about it being 2 weeksafter November 29 that he was out with Gidney, it maywell have been 3. In any event, I find that he was in-formed by Heathsometimeprior to December 15 thatPilger was to be let go. This is merely further corrobora-tive evidence that, prior to December 15, Rones directedHeath to terminate Pilger.This is supported first by Rones' testimony that he soinformed Heath in the latter part of November; second,by the application of McIntire for employment; third, bythe aforesaid testimony of Hair. The General Counsel, asindicated, attempted to rebut this through evidence of thephysicalexaminationof Pilger on December 3. As previ-ously set forth, particularly based on the cross-examina-tionof Rones that he was astonished by this, as well as bythe other testimony of Rones which I have credited, theapplication of McIntire and the testimony of Hair, I donot consider the date of the physicalexamination as sig-nificantly affecting the conclusion that Roneshad givenHeath instructions to terminate Pilger andthatRespond-ent was going to do so.23The foregoing,unless affectedby the work record of Pilger, would clearly establish thatthe Respondent had determined to terminatePilger- some-time in thelatter part of November. His work record ac-cordingly will be looked upon to ascertain whether this inany way would indicate that the Respondent's versionwas not substantiated.Actually, as previously set forth, the prior work recordof Pilger was not impressive so that the question involved22Kelseyville is about 7 miles from Lakeport23Rather the physical examination may bear on"when"Respondentacting through Heath would replace Pilger See further discussionsupra. SUPERIOR GAS SERVICE, INC.163by way of substantiation or corroboration is whether ornot his work record at Respondent was such that theRespondent's other evidence bearing on intent to ter-minate him should not be credited. From the record, Ithink it is evident that such is not the case. Without un-necessarily detailing Pilger's record, it will now be con-sideredFirst there is testimony from which it may be arguedthat Pilger wasn't given sufficient time to train for the job.The record establishes that Pilger when employed wentout on trucks with Gidney 2 days, Smith I day, andHyden two or three times for about 2-3 hours each time,was generally informed of his route, and given some in-structions.24As previously stated,supra,Pilger's routewas a newly formed one. Whether or not Pilger's originaltraining was adequate, it appears that he was informedsubsequently as to certain items that he was not doingcorrectly and it would seem that after a period of time heshould learn what was to be done and how to do it.Pilger admitted that on two occasions he had troublemaking gas deliveries. One was at Sierra Ranch Develop-mentCompany where although no gas was needed, Pilgerrealized itwould be difficult to move the bottles asrequired.25 Pilger informed Heath whosaid it was a poorinstallation and the bottles would be moved to a betterone on another occasion. At Salminas Resort, Pilgerslipped after filling a bottle and fell down the hill with it.Heath told Pilger they were going to install a bigger tankin the driveway so that they wouldn't have this trouble.Such tank was in fact so installed shortly thereafter.Pilger denied violating company policy by filling a bottlein place instead of removing it to his truck. Pilger said ifhe could move a bottle to the truck he moved it unlessthere was some obstacle preventing it. He admitted fillinga bottle in place on one occasion where bottles were en-cased in rock and testified that Heath had told him to doso.Pilger was askedQ. Isn't it a fact that you often filled the bottlesright on the location without moving them to yourtruck at all even when they were movable?A.Very seldom.Pilger then repeatedif he could move ithe would. Itshould be noted that one of Heath's complaints, accord-ing to Rones, was the failure of Pilger to move a bottle toa safe location before filling it.With respect to picking up bottles, Pilger testifiedHeath asked if he was having any trouble picking up bot-tles and "I told him I did have trouble picking up the fullbottles and putting them on the back of my truck, but Icould do it.And he (Heath) said that he has trouble some-times putting them up too." (Emphasis supplied) Pilgeradded that Heath said he would put an electric hoist onPilger's truck so that "I could lift up the bottles."26Pilger admitted that after Rones came out to the planthe was told by Heath on one occasion to fill out the invo-ice forms (or tags) correctly. He also acknowledged thathe had been told ona numberof occasions that the officewas having trouble determining which tags were forwhich customers and which customers were to be billedbecause the tags did not have correct names and ad-dresses. Pilger subsequently testified, "Well, I was hav-ing trouble with addresses. I could get the names off theperson but on my index card there was no address so Ihad no way27 of putting the address on the invoice.Usually the office knew what resort and person lived atthat resort and they could go back on their files and tellwhere to send the invoice."Pilger was asked by the Trial Examiner:Q.Was there anything else you were supposed tocorrect beside the address?A.Yes, AM and PM. I was supposed to markAM and PM off on the tag.Q.How many times were you told to correct AMand PM?A. Just that one time Milton Heath told me at thetime Don Rones came there and he told me to checkoff AM and PM on the tags.Q.How many times were you told to completethe addresses?A.Quite a few timesand then I would go back tomy truck-and he would give me the tags-and Iwould go back to my trucks to see if I had the ad-dress, and in most instances it would be Larry Smithacross from John Jones. That would be the bulk ofthe addresses on my index cards. You couldn'tcomplete the address because I didn't have it on theindex card. [Emphasis supplied.]Respondent points out that Mrs. Stockwell, originallyproduced by the General Counsel as a witness'28 testifiedthat Pilger made frequent mistakes on invoice tags turnedin by him These were the tags turned in to the office, re-porting individual sales, from which the Company postedits accounts. Stockwell had discussed such mistakes withMaskey Heath, a brother of Manager Milton Heath, whoalso heard the conversations. Stockwell said she did notrecall other drivers making similar mistakes or as many asPilger, and at one point on redirect examination testifiedthat almost every day the office would find a mistake onthe part of Pilger. These mistakes occurred from October5 (after Pilger started driving) to date of termination,December 17 Pilger gave as a reason for some of the er-rors he made (which will be further considered hereafter),that he did not have truck or index cards as to the namesand addresses of individuals and therefore could not ac-curately list them.However, the record reflects thenumber of missing cards appears to have been about 30or 35 out of about 200. Further, a number of these oc-curred more than once and were not isolated instances sothat Pilger did have the opportunity to ascertain or cor-rect any errors. In this connection, Pilger testified andwas corroborated by Smith, Hyden, and Gidney that theyhad all shown him how to fill out these invoice tags.Stockwell also testified that Heath had discussedPilger'swork prior to his termination and added, "He(Heath) said he felt that he (Pilger) should go but he wassuch a nice fellow he hated to do anything." She said thatHeath made this statement on several occasions, later ad-ding that he made the statement about every week, com-mencing probably in October and continuing up to thetime she commenced posting about the first week inDecember. Stockwell stated that Heath repeated that heJust knew that he should let Tony go but hated to do itbecause he was such a nice guy, and he thought he'd give24By way of contrast Gidney received 2 weeks' training and Hyden 327This is questionable since presumably delivery had been madeweekssomewhere25To a distance from a residence26 In connection with the alleged statements by Heath about"wonder-26Apparently similar to one Hyden had on his trucking if the men could have been having a union meeting" (at Pilger's home)310-5410-70-12 164DECISIONSOF NATIONALLABOR RELATIONS BOARDhim more time to straighten out. The last time she heardHeath make such remarks was before she started posting(which she began the first week in December). Stockwellsaid that Heath did not say he had orders to get rid ofPilger. Stockwell further testified that after Heath gavePilger notice that she told him he should have done it be-fore.The Respondent prepared a summary of errors shownon Pilger's invoices as to which Stockwell testified. Thesepurportedly showed errors in name of customer, 41; er-rors in address of customer,61; errors in not insertingprice per gallon, 23; errors in the name of customers soindefinite he or she could not be identified so the sale hadto be posted to cash, 15; miscellaneous errors, 7, consist-ing of date, 1, sales tax, 1, extension, 2, number of gal-lons, 1, price, 1 (which total 6).29 Pilger on rebuttal ex-plained a number of these. Some are not too serious andsome could be expected to occur regardless of who didthe job. However the fact remains that there are a sub-stantial number unexplained and also a question as towhether the explanations given were in all cases such asRespondent should be expected to accept. A few of theerrors are indicated be 10W.30Respondent does not contend that any one error was ofcritical importance but that the volume of errors and care-lessnessby Pilger supports the conclusion that his workwas not satisfactory. It refers particularly to the problemsof posting created by many of the errors made in the dailyinvoices turned in by him.The General Counsel concedes that Pilger made someerrors but contends: (1) that the mistakes or errors setforth in a summary prepared by Stockwell were not madeuntil she had gone through Pilger's invoices in prepara-tion for hearing and compiled a list of all the errors shecould find; (2) that a number of the errors were causedsolely by the fact that Pilger did not have a complete setof index cards in his truck and the missing ones were notprovided by Respondent; and (3) that in any event the er-rors were rather harmless or meaningless.31A detailed analysis and evaluation of all of the allegederrors could be made out, but in my view of the case asset forth such would not affect its ultimate resolution.32The General Counsel also argues that errors in namesand addresses were of little or no significance becauseHyden's cards as set forth contained many. Someevidence was adduced to the effect that such errors wouldnot necessarily result in problems However, it does notfollow that Pilger's errors did not cause problems-par-ticularly when there is direct evidence that they did. TheGeneral Counsel also argues that Stockwell purportedlytestified that if a driver made a mistakein anaddress shewould not call it to his attention. Actually her testimonywas that certain changes would be called to his attentionbut "otherwise, she would assume that he should have theright address." She added she wouldn't have reason to tella driver he put down a location instead of an addressbecause "He would have learned that when he was break-ing in." As for the Blum error,supra, 13theGeneralCounsel states it should be noted there is no date on thetruck card, R-Exhibit 50(a), and that Pilger testified henever received any truck cards for the Cobb Mountaincustomers he got from Hyden.The truck card containingthe name "A M. Blum Rt. 1 Box 291, Kelseyville" has1966 written on the left side below a line above which op-posite November 10 is set forth an X. This was the dateof the invoice containing only the name "Blum, CobbMountain."Respondent also refers to numerous errors in spellingand addresses of other customers from one invoice to thenext on Pilger's part, such as Carl Dosda listed on Oc-tober 21, 1965, at an erroneous address, RunningSprings, Lakeport, the same error on November 7; onDecember 8 the customer identified as"Dosad"with nofirst name used and address as General Delivery,Lakeport, a different and also erroneous address;similarlywith a number of other customers includingGrantham, Hull, Hausen, Saxton, et al. It may well be, asGeneral Counsel contends, that absence of truck cardsexplains some errors, others are variously explainable,and that no individual errors were of major significance.However, this record as to Pilger certainly does notreflect a careful employee in terms of recordkeeping;neither does the apparent need for the varied and detailedexplanations set forth by the General Counsel. At somepoint the volume of explanation required may itself raisea question of "How come."In addition to the foregoing,Respondent refers toPilger's alleged failure to turn in the daily reports nor-mally submitted by drivers except for Smith. The daily re-29These numbers check out approximately as set forth depending ondefinition or interpretation of what is included in "errors in name ofcustomer"-such as correct name,spelling, completeness, "errors in ad-dress,"such as erroneous address, completeness of same, etc I noted 21instead of 23 errors of "not inserting price per gallon,"and was not able toexactly determine how Respondent arrived at the figure of 15 "posted tocash"but in any event this appearsapproximatelycorrect It should benoted that some of the items as to names and/or addresses were repetitiveerrors involving more than one delivery to the same person and place30The following,which are not necessarily representative, reflect anumber of items as errors For instance,Pilger spelled the name of E MKirk correctly on October 5 and spelled it Kert, November 2 Pilger saidhe did not have a truck card the first time but Kirk was there The secondtime Pilger relied on memory.On October 12, 1965,Pilger used the name Bud Phippen on his invoicetag and the address "Space 12, LucerneCity, Cort."The address shouldhave been P 0 Box 428,Lucerne,CaliforniaOn October 25, he againused the name Bud Phippen with the address"College City Resort"without even naming a town On November 7, he did not set forth thecustomer's name but merely "College City Space 13 " There was noSpace 13 so Respondent had to call the trailer court to ascertain it Pilgernoted in the October 25 invoice that he did not have a truck card for thataccountOn October 20, Pilger had the right name for customer A Blum but anerroneous address, while on November 10 he identified the customer onlyas "Blum" with the result thatthe officewas not able to identity the ac-count and posted it to cash31Stockwell at one point admitted that many things in the invoiceswhich were not right would not cause trouble in posting It also appearsthat Stockwell in the process of posting could ascertain the facts in thecase of some errors but with additional effort32 If this were an arbitration resting solely on quality of work,perhapssuch would be necessary.11Fn28 SUPERIOR GAS SERVICE, INC.165ports in evidence reflect that he failed to do so on a greatmany occasions.34The foregoing rather clearly indicates that Pilger didnot turn in the daily reports he should have The GeneralCounsel's explanation or answer appears to be thatHyden on 17 days had at least two delivery tags but didnot fill out a daily report. The General Counsel makes asimilar contention relative to Hyden's invoices not show-ing addresses. These appear to involve the sale of cylin-ders. The lack of detailed addresses may or may not havecaused problems similar to those which Stockwelltestified to with respect to Pilger. There is no suchtestimony relative to the Hyden invoices.35Iconsider the foregoing evidence relative to Hyden'sperformance pertinent but not decisive as to the decisionto terminate Pilger. Apart from Pilger being a probationa-ry employee, the record reflects other aspects of Pilger'swork which Respondent contends were not satisfactorysuch as inability or unwillingness to perform certain workas set forth,supra,specific items of complaint, concern-ing the invoices, from Heath to Rones and from Heath toPilger, the route book concerning which seesupraPilger'spriorwork record, etc. Further, the GeneralCounsel in using Hyden as a standard apparentlypresumes a degree of satisfactory performance in respectto daily reports, which may or may not be the caseFinally, as previously stated, this analysis as to Pilger'swork record is not made either abstractly or as to itper sebut rather by way of corroboration or negation of otherevidence of intent to terminate.Pilger admitted that Gidney showed him how to makeout a route book which included showing him his ownmade out in the proper way listing the customers to beserviced each day .36 Pilger's route book on the contraryshows entries on about 8 days in October, 2 inNovember, and 1 in December with the rest blank. Noentries are set forth from November 4 to December 15.Pilger explained the failure to keep a route book on theground that he didn't like the way Gidney used his routebook to determine the next customer to be serviced whiledriving around curves on Cobb Mountain. He testified"it's just impossible to try to read a book of personsnames and addresses where you are supposed to go, andstill drive your-vehicle that you are supposed to be driv-ing or find out where the route is, so you do it more or lessby memory. It's easier to do it by memory than to try togo by thisstupidroute book which I think- I don't knowwhether it's against the law or not but I know you are notsupposed to read while you are driving." (Emphasis sup-plied.)The foregoing indicates Pilger's attitude toward theroute book.37 The issue isn't whether he was to read itwhile driving or not, but whether he was to keep the routebook and use it as a system for servicing his customers.Pilger testified that 22 customers were about 10 percentof his route which would indicate that he had in excess of200. He also testified that he serviced 40 to 50 customersper day but from the invoice tags turned in, this figure ap-pears to be excessive and inaccurate. The General Coun-sel points out that Pilger testified that Heath never sawthe route book and did not ask him about it and, ac-cordingly, it was of no importance. Standing alone, thisargument may have weight but it is related to the mannerof performing the work, to the problems which arose inconnection with posting and handling of accounts, and asset forth, to Pilger's attitude toward his work.The General Counsel's position, in essence, is thatalthough Pilger's work may not have been all that itshould have been, that it really wasn't too bad, and didn'twarrant his discharge. To repeat, the issue is not whetherPilger's work was so poor that it did or did not warrant hisdischarge, rather the question is whether Pilger's workwas or appeared to be such as could cause Respondent todischarge him and thereby corroborate the Respondent'sposition that it intended to terminate him earlier.In support of Respondent's position, the record reflectsthe testimony of Rones that he instructed Heath to get ridof Pilger in November, the testimony of McIntire that hehad applied for a job as a driver about November 29,the testimony of Hair that Heath had informed himprior to December 15 that heintendedto terminatePilger, the testimony of Stockwell that Heath told her he34Respondent compiled and submitted a table from stipulated datashowing days on which daily reports were turned in when there were anumber of invoice tags for that same day This tabulation, which I havechecked and corrected as to one date, November 15 (to conform to therecord stipulation), shows the followingDate(No daily reportNumber ofinvoiceturned in)tags turned inNb113Dateovemer27105(No daily reportNumber ofinvoice122turned in)tagsturnedin1517209October129192144203182257215December43256104264141031Also the Hyden invoices do not appear to contain some of the othererrors referred to in Stockwell's summary of errors in Pilger's invoices38Gidney's book was maintained properly37 Piiger also testified that so far as he knew Hyden never had a routebook. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDwas dissatisfied with Pilger's work and felt that he shouldlet him go starting in October and continuing until (shestarted posting) about early December, the aforesaidtestimony of Rones, on cross-examination, that he wasastonished about the report of the physical examinationtaken on December 3, and the detailed evidence reflect-ing unsatisfactory work on Pilger's part.Though Pilger was not the worst employee or he wouldnot have remained as long as he did, neither was he awholly satisfactory employee On the contrary there ap-pear to have been both obvious and substantial derelic-tions in his work, as to which management was bothaware and concerned. Pilger's own admissions relative tothe invoices directly corroborate Rones' testimony con-cerning the invoices and also Stockwell's testimony rela-tive thereto.Pilger's testimony further corroboratesRones with respect to telling Heath to have the handlingand posting of invoices corrected (which was followed byHeath's admonition to Pilger,supra ).Not only doesthere not appear to be any particular reason to questionRones' credibility but on the contrary it is in fact cor-roborated by correlation to testimony of Pilger re the in-voices above set forth, by Stockwell's testimony, byMcIntire and Hair and by the records relative to Pilger'swork. Accordingly I have credited Rones' testimony par-ticularly that he gave instructions to Heath to terminatePilger during the latter part of November. All of theforegoing establishes that the Respondent, prior to theunion meeting of December 15, intended to terminatePilger, and I so find.However, there is no indication that Respondent haddetermined on anydefinitetime,-'8 to terminate Pilgerprior to the union meeting on December 15 It made nodefinitive moves in that direction. True, Respondent tookan application from McIntire and discussed the matterwith Hair (and may or may not have tried him out beforeDecember 15), but it was not until after the meeting onthenightofDecember 15 that Respondent acted.AlthoughRonestestified they "had to line somebody elseup to replace him" (Pilger), onDecember17, Respondentterminated Pilgerbeforeany replacement had been ob-tained and Pilgercontinuedwork toDecember 28untilRemstead was able to take his place. Respondent arguesthat it didn't even know of Pilger's unionactivity and alsoasked why should it select him from among the drivers athis house. The answer is first that Heath's statement toStockwell and by phone to Rones (undenied)about "won-dering"ifa union meetingwas being held, clearly in-dicates knowledge of union activities of some nature.Since Heath did not testify, the precise nature of hisknowledge is not revealed but its existence is evidentand strengthened by his failure to testify as are othermatters.39In relation to the union meeting the selection of Pilgerwould be a likely one if Respondent were seeking to af-fect union organization. Apart from his house being theone used,Respondent, as set forth, intended to terminatehim so his selection would merely involveaccelerationthereof.As evidence of acceleration is the notice of ter-mination 2 days after the end of a pay period40 and at atime when no replacement had been obtained. Furtherevidence of Heath's (Respondent's) intentions (re Pilger)are shown by the quick effort to train Maskey Heath as adriver-to defeat union organization. Particularly per-tinent so also do Heath's indicated violations of Section8(a)(1) set forthsupra:by his threat to Smith that if thedrivers were togo union,he would have to lay off twodrivers in the summer and work would be reduced; by histhreat to Smith41 that he would not be allowed to keep histruck at the plant if they went union; and by Heath'sthreat to Pilger thatunlesshe withdrew the unfair laborpractice charges, Heath would show gas tags made out byPilger marked "paid," that the Company (allegedly) hadnever received any money for. Pilger told Heath "heknew me better than to take money from the company."42These threats (undenied) because of Heath's failure totestify are also indicative of Heath's intention towards theUnion and Pilger. The prior remarks of Heath toStockwell re Pilger reflect a delay in intention to act. TheDecember 3 physical examination after Rones' instruc-tion (to terminate Pilger) becomes explainable on thesame basis. If Heath were delaying termination or wasnot ready to discharge Pilger, he could well permit him totake the physical examination rather than have a disgrun-tled or unhappy employee until he was ready to let himgo.The foregoing establishes a definite acceleration of ter-mination of employment in violation both of Section8(a)(3) and (1) of the Act. By so doing, Respondent wouldaffect not only union organizational activities but also anyelection that might be forthcoming. Assuming Rones' in-struction toHeath to terminate Pilger, nevertheless,Heath had not acted and did not act until the union meet-ingwhich I have found motivated immediate actionthereafter. Heath was apparently in no hurry to act priorthereto. Accordingly, when Pilger would have been ter-minated absent the union meeting cannot definitely bedetermined.The significance of this will be furtherdiscussed under the heading "The Remedy."B.Respondent's Alleged Violations of Section 8(a)(1)The complaint alleges that on or about January 10,Respondent, by Milton Heath, threatened employees thatthey would work only 3 days per week during the summerif they selected the Union as their representative and thatHeath also threatened an employee that two employeeswould be laid off in the summer if the Union wereselected. It also alleged that about the same timeRespondent, by Heath, threatened an employee that hewould have to-leave a truck owned by Respondent at itspremises and could no longer take the truck home it theUnion were selected.Employee-driver Richard Smith testified that Heath38 I recognize that Rones testified that he had understood that Heathwas going to terminate Pllger by the end of the year but the evidence doesnot point to any actionon the part of Heath which would indicate thesetting or fixing of any specific time by him for the termination of Pllger3" See fns 9 and 10,supraNote that at p 592 of the record the TrialExaminer inquired of Respondent counsel whether he was resting withoutcallingMilton Heath, who was in the hearing room Respondent counselresponded"That's correct." He indicated that Respondent had a theoryof the case and on best judgment rested his case The Trial Examiner alsopointed out that there are inferences that may or may not be drawn fromthe presentation or nonpresentation of evidence40 Seefn13,supraThe same was made to Gidney about Smith's truckThe aforesaid statement of denial by Pilger which was uncon-tradicted is creditedMoreover, there is no evidence of any improper con-duct by Pilger with respect to handling money SUPERIOR GAS SERVICE, INC.167told him prior to the election (of January 17)43 if thedriverswere to go union "he would have to lay twodrivers off in the summer and we (Smith and Gidney)would have only work three days a week during thesummer." Smith said that Heath additionally stated thatthey would have to take over the routes of the two driverswhom Respondent would have to let go in summer. Whenasked on cross-examination about the context of theforegoing statements, Smith said that he didnot re-memberHeath relating this threat to any mention of theRespondent having to pay the drivers overtime in thewinter under a union contract. Subsequently, Smithtestified that in the conversations prior to the election,Heath did not say anything about overtime when inform-ing him that there would only be 3 days' work in thesummer if the Union were elected. During the same con-versation Heath also told Smith that if the employeeswent union Smith would no longer be able to park histruck at home but would have to leave it at the office atthe end of the day.44 This would inconvenience Smithbecause he would not be able to start his route from homebut would have to commute each morning to the plant inLakeport from his home 14 miles away in order to pick uphis truck. It would also be an inconvenience if he receivedan "out call" in the evening. Respondent attempted toestablish that Heath and Smith had previously discussedthe Respondent's policy as to where the truck should beparked at night. Smith admitted that he had been toldearlier with respect to Respondent requiring him to leavehis truck at the plant they "may do this" but he had neverbeen told before this conversation that "they were goingto for sure."According to Respondent, Heath purportedly toldSmith that he would have to keep his truck at the plant inorder to comply with overtime provisions in a union con-tract, but there is no probative evidence relative to anysuch condition or qualification in Heath's utterances.Also, according to Respondent,the alleged statementspertaining to termination of drivers were related to thefact that a union contract would (presumably) requireovertime, thus making the operation more costly unlesscertain changes were made.Respondent's position is thatno threats were made or intended. However, whateverthe Respondent may have lawfully intended, it did notsucceed in properly conveying such to the employees. Ifind that Respondent did threaten Smith before the elec-tion with respect to laying off drivers in the summer if aunion were selected and by so doing violated Section8(a)(1) I also find that Smith was threatened both beforeand after the election with loss of the benefit of taking histruck home if the Union got in because this, the statementafter union organization,was a positive one in contrast toa prior statement merely to the effect that such might oc-cur.By so doing, Respondent also violated Section8(a)(1).The complaint also alleged that on about January 19,Respondent, by Heath, threatened employees that theywould work only 3 or 4 days per week in the summer ifthey selected the Union.As set forth,supra,footnote 41, Hyden testified thatHeath said "if the union got in that the drivers wouldhave to run their routesin threeor four days in thesummer time and be laid off the rest of the week...." OnJanuary 19, after the election, Heath again told Smithsubstantially the same thing Heath had told him onJanua-ry 10 that "if the company went union I would have tobring my truck over and leave it there and that we wouldhave to let the two men go in the summer time and wewould only work three days a week...." This testimonywas also undenied.Ifind that by the foregoing, Re-spondent also engaged in threats in violation of Section8(a)(1).The complaint alleged that on or about January 17,Milton Heath threatened an employee that unless hewithdrew the unfair labor practice charge, Heath wouldinform a Board investigator that the employee had beendishonest in dealings with the Respondent. Pilger testifiedthat Heath told him, after the election on January 17, thatunless he dropped the unfair labor practice charge againstthe Company, he, Heath, would show gas tags made outby Pilger which had been marked "paid" but for whichHeath claimed the Respondent had not received anymoney. Pilger (as previously set forth) testified "I toldMiltHeath that he knew me better than that, that Iwouldn't cheat the Company out of any money." Heath,as set forth, did not testify or deny the aforesaid allegationand I find that it occurred as stated by Pilger.45 Thisthreat was a clear violation of Section 8(a)(1) and I sofind.The complaint further alleged that on or about January12,Respondent, by Ralph White at a dinner, threatenedemployees with the loss of their existing welfare plan andother economic benefits if they selected the Union astheir representative and further threatened that some ofthem would be laid off in the summer if they selected theUnion as their collective-bargaining representative.Employee Richard Smith testified with respect toWhite's statements, "Well he told us about the benefitsthat we had with the Company and that if we did go to theUnion, we would lose our benefits from the Company andwe would only have benefits that the Union provided forus and he gave us a comparison of company policyagainst unionpolicy."46Employee Allen Hyden testified: "He explained thecompany benefits,the hospitalization plan, the insuranceplan, and our pension plans and things of this nature. Andhe said that if the Union did get in, that we would lose allthe plans that we had with the Company and we wouldreceive the plans that the Union had. Their pension andhospitalization plans and things like this.And hesaid thatif the Uniondid come into the gas company that theywould have to make up for the higher wages some way,by eitherraisingthe price of the gas, or laying off work inthe summer if there wasn't enough work, and he didn'twant it to sound like a threat."Employee William Gidney testified as follows withrespect to what White had to say:A.He brought up the Pacific Delta Benefits,43According to Smith,Heath also told him substantially the same thingshortly after the election(which was still pending because of a tie votewith result dependent on challenged ballots) Hyden also testified to asimilar statement by Heath after the election Seesupra49 Smith also testified that he was told substantially the same thing byHeath shortly after the election Hyden testified he was told by Heathafter the election that the Union would not benefit Smith because hewould have to leave his truck at the plant45 I found,supra,that there was no evidence of improper conduct byPilger in handling money45Respondent in its brief objected to the sinking of testimony by Smithto the effect that if the Company were contributing to the union programthe employees would not also be under the company program. The rulingat p 153 of the transcript was based on the question"as put" but in anyevent was subsequently followed by the testimony set forth above (at p163 of transcript) 168DECISIONSOF NATIONALLABOR RELATIONS BOARDretirement, our insurance, and he discussed the planthat the Union had. It wasn't near as good as the planthat they had.Q.Did he say that?A.Yes.And that we would not receive thebenefits through the Union that we had throughPacific Delta.Q.Anything else that you can recall?A.He also mentioned that if we did go Union,that we would not receive the benefits from the Com-pany. We would have just the union benefits.Q.Was there anything else said at the meeting?A. If we did go Union, if they had to put on per-sonnel in the winter time, then there would have tobe layoffs in the summer time because there wouldbe insufficient work.Ralph White, personnel manager of Pacific Delta Gas,testified on direct examination as follows: He said he toldemployees the meeting was informational and he wantedthem to know all the details of the Pacific Delta benefitprogram which he then went through in complete detailand explanation.White was then asked whether he discussed what mighthappen if the Union won an election and responded as towhat he said as follows:Iexplained to them that under the eligibilityrequirementsforparticipation in themedicalcoverage and in the retirement plan that the rules andregulations for participation in this excluded any em-ployee to whom the -on whose behalf the employerwould be making contributions under a collectivebargaining agreement. I explained to them that it hadbeen our practice to discontinue those as a unioncontractwas signed, that we were-we excludedthem from the eligibility by the rules and regulationsof the Pension Fund and by the Medical Coverage.This is also explained in the booklet that they receivewhen they become eligible to participate in thesebenefits,when an employee is enrolled in thesebenefits. They receive a copy of an explanation ofthat program and it states in there that they are ex-cluded from eligibility if the employer makes a con-tribution under a collective bargaining agreement andImerely elaborated on what they should have al-ready known.He was then asked:Q.Did you discuss with them at all their workingweek?A.Yes. Under the matters of wages, hours ofwork and working conditions, we took up a numberof things such as holidays, the vacation policy and soforth, and I explained to them that anything thatwould be agreed to in negotiating with the unionwould be subject to negotiations with that union, andI explained to them that under the present workingarrangements they were under a guaranteed salaryarrangement, that usually-that when they asked fortime off under their present working arrangementthat whether it was for personal reasons or any otherreasons, that when it was within the power of themanager to give them the time off for these mattersthat it was granted to them. However, in thosenegotiating contracts that we had, we immediatelydropped the monthly guarantee arrangement and putthem on an hourly rate that was spelled out in thecontract and we were required to pay overtime undercertain conditions and that we paid for hours workedand we paid for overtime hours as worked in ac-cordance with the wage scale shown in the collectivebargaining agreement. That we would not pay for anyhours except those worked or penalty hours asrequired by the contract.On cross-examination White testified:Q. (By Mr. Weintraub) ... on the basis of whatyou have already said, Mr. White, isn't it correct thatwe can only conclude that if the employees were toldthat if the Union got in they would then get what everbenefits the Union negotiated for them and onlythose benefits?A. I told them that anything that they received inthe way of benefits would be subject to negotiations.Q. That's right. So that the benefits they werethen receiving, the benefits they were receiving fromthe Company prior to the Union's coming in, wouldbe benefits they would no longer have. The onlybenefits they would then have would be benefits sub-ject to negotiation?A. I didn't say - I didn't say that, no. I - as amatter of fact, I couldn't say that because weretainedthe Pacific Delta benefits program for theemployeesuntilsuch time as a contract is signed withthat company for the- on behalf of them, employees.In other words, if there is an election held and aunion is voted in, wedo notdrop the benefits forthose employees. They are continued in our benefitprogramuntilsuch time as everything is negotiatedand a contract is signed. [Emphasis supplied.]Q.Well after negotiations and a contract issigned, anything not covered under the contract isdropped, isn't that right?A.Yes,unlessthey are covered by negotiationssuch as we have a standard sick leave policy withinPacificDelta. If the Union negotiates a sick leaveprogram, certainly we'd talk to them about itand it isput into the contract and they have a substitute sickleave program, yes.Q.Well, thereis nodoubt about the fact, now, weare sort of going around thisthing.There is no doubtthat after the Uniongets in and negotiatesa contract,the employees would receive only those benefitsnegotiatedin thecontract; isn't that right?A. I wouldassumeso, yes.Q. If there was any benefit they were receivingprior to that, that wasnot to be negotiated into thecontract, that benefit would be dropped? They wouldno longerhave that benefit?A.Now are you referring to the benefits I ex-plained that night?Q. I am referring to any benefitsnot negotiatedintoa unioncontract.Those benefits would bedropped, would they not?A. Icannotsaythey would be dropped.You mayhave some reference to some benefit that is not con-sidered as a Pacific Delta benefit, not in the packageplan, and I can'tsay that would be dropped, butspecifically those items in the Pacific Delta package,benefit package, would be subject tonegotiations andwould be substituted, the Pacific Delta benefit pro-gram would be substituted for the negotiated pro-gram, yes. [Emphasissupplied.] SUPERIOR GAS SERVICE, INC.Q.You mean the other way around,thenegotiatedprogramwould be substituted foranything they had been receiving?[Emphasis suppli-ed.]A. I beg your pardon,that is what I meant.[Emphasis supplied.]Q. Is that what you told the employees?A.Yes.White was subsequently asked by the Trial Examiner:Q.What did you say about what effect a unionwould have on all of this ...?A.As I recall I mentioned that anything that inthe way of any of these benefits that would be subjectto negotiations, that under the medical coverage asfar as the plan is concerned and also the retirementthat the company could not continue to make con-tributions on their behalf under the Pacific Deltacoverage. That when a union represented the em-ployees and there was a negotiated arrangement,negotiated coverage for contributions under theseplans, that coverage would be discontinued. Thesewere the bylaws of the plans.The General Counsel (Mr. Weintraub) then asked:Q.Well, aside from those two plans you have justmentioned, you did let them know that anythingalong these lines, any of these benefits, would bematters for negotiations if and when the union got in?A.Correct.White subsequently admitted under questioning by theGeneral Counsel that he did not inform the employeesthat they would continue to receive whatever benefitsthey were then receiving from the Respondent aboutwhich the Union chose not to negotiate.From the foregoing, it appears that White, as hadHeath, also indicated that if the Union got in, there wouldbe, or might well be, a loss of employment for people inthe summer. This was in similar vein to the statements by4' Slight variations in utterances or in the setting or context mayrepresent the difference between a threat and an objective discussion orstatementof facts I have considered the cases ofSurprenant Manufactur-ing Co v N L R B, 341 F 2d 756 (C A 6), enfg as modified 144 NLRB507, 516-517, andN L R B v Marsh Supermarkets, Inc, 327F 2d 109,111 (C A 7), enfg as modified 140 NLRB 899, cited by the GeneralCounsel, and alsoDal-Tex Optical Co,137 NLRB 1782Each of these contains utterances or statements, not made herein,which were found to be threats InN L R B v Marsh, supra,the courtsaid "The statements found to have been are that 'If a union got in and westarted negotiationseverything would be wiped clean,' and that theemployees would lose some benefits, especially the existing vacation plan,and would have to 'start from scratch "'InDal-Tex, supra,the threat to employees of loss of benefits wasmanifestedin numerousways The following from the Board's Decision,supraat 1785, indicates some of the matters relied on by the BoardEven a cursory reading of these portions of the speeches of the Em-ployer's president demonstrates that they were couched inlanguagecalculated to convey to the employees the danger and futility of theirdesignating the Union. After listing some of the existing benefits, hequeried whether they wanted "to gamble all of thethese things,"stated that if required to bargain he would do so on "a cold-bloodedbusiness basis" so that the employees "may come out with a lot lessthan you have now," and emphasized his own control over wagesThis was a clearcut, readily understandable threat that the Employerwould bargain "from scratch" as though no economic benefits hadbeen given, and the employees would suffer economic loss andreprisal if they selected the Union Also, the reference to the proba-bility of a strike accompanied by the threat to replace strikers with theemphasis upon their expendability and resultant loss of all theirbenefits was calculated to create a fear that there would necessarilybe a loss of employment and financial security if the Union won169Heath, and I find that Respondent thereby violated Sec-tion 8(a)(1).As for the other allegations relating to White's state-ments, it is true that references such as "if a union gets in,the Company will bargain from scratch," or to such ef-fect, may constitute a violation.47 However, I do not drawsuch inference from the statements made by White eitherfrom his testimony or that of witnesses Smith, Gidney,and Hyden.4B Rather, the statements appear to reflect alegal position that the Company would have to bargainand that the matters negotiated with the Union would bein placeof those which the Company then had. There isalso testimony that White in his talk referred to medicalcoverage under a union contract at one location49 ofPacific Delta which was in fact better than that whichPacific Delta had.While there may have been some ambiguity, it appearsthat the Company was stating merely that it did have tonegotiate, and that the resultant programs would be as aconsequence of the negotiations. I do not consider thatany further inference, or any illegal inference can bedrawn from the testimony relating to White's statementson January 12. A fair discussion of what may occur inevent of union selection is not illegal absent (direct or im-plied) threats of resultant detriment. I do not find suchfrom that part of the discussion at the Stillwood on Janu-ary 12, relating to negotiation of benefits in event ofselection ofa union-which I have set forth in detail,supra.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceInSurprenant, supraat 761, the court referred to speeches made by thedirector of employee relations in which he had detailed existing benefitswithout union representation, and stated all programs would be subject tonegotiation and that union representation would not necessarily mean im-provement but whatever happened would be the result of negotiation Itthen addedSeveral employees testified that Gordon stated in his speeches that ifthe union should win and represent the employees, the benefits volun-tarily given the employees would cease, that the employees wouldhave to start from "scratch," that the benefits which had been givenemployees had been given by the company and nobody else couldgive them, that they would be negotiated and that "the bargainingcould be hard," that management were hard people to bargain with,and that strikes did not bother them[5]The Trial Examiner found that the evidence was clearly pre-ponderate in favor of the conclusion that at least at some of themeetings Gordon plainly conveyed the message that a consequenceof the selection of the Union would be the discontinuance of existingbenefits and a "start from scratch," the coercive effect of which wasplainThe Board adopted this finding, which we also approve In ouropinion, this constituted a violation of Section 8(a)(1) of the ActThe foregoing in my opinion goes considerably further than anythingherein and is clearly distinguishable41 Insofar as Smith's or Gidney's testimony might be construed as im-plying a threat that selection of the Union would result in less benefits, Ido not draw such inference If there is an inconsistency with White'stestimony in this respect, I credit White who appeared to be a credible wit-ness and to honestly respond whether on direct or cross-examination49At Fort Bragg under the union agreement the medical plan was ap-parently paid for entirely by the Company, whereas the Pacific Deltamedical plan was a contributory plan 170DECISIONSOF NATIONALLABOR RELATIONS BOARDamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYThe purpose of a remedy is to correct that wrong whichwas done. The wrong here is twofold: (1) to Pilger by ac-celerating his termination; (2) to union organizational ac-tivities by eliminating one of its proponents shortly beforethe filing of a union petition for a representation electionwhich was followed by an election soon thereafter. Irecognize that the Board, in certain cases involving ac-celeration of discharge, where a respondent could showa definite intention to replace whenever a suitablereplacement could be hired,has refused to order rein-statement and limited backpay to said period.50 In thesecases, moreover, there does not appear to be any decisiveeffect on a subsequent union election such as here.51 Itwas stipulated that such election was held on January 17,1966, and that Pilger voted a challenged ballot therein,which appears to be decisive. Furthermore, in the instantcase, unlike the foregoing cases, I have found that therewas no definite indication ofwhenRespondent wouldhave terminated Pilger absent union organization.52In a number of other cases where the record indicatedthat a respondent intended to terminate or lay off em-ployees but accelerated such termination or layoff, theBoard has ordered a remedy of backpay for the periodfrom the date of the employee's separation to the datewhen he normally would have been discharged absent thediscrimination.53 While the foregoing remedy may sufficeas a general remedy, I believe that to remedy the wrongsinvolved above requires both that union organizationalactivities including an election not be unlawfully thwartedand that Pilger be made whole.To remedy the first requires that Pilger's employmentstatus continue until the election (unless he would havebeen nondiscriminatorily terminated sooner); and toremedy the latter that Pilger be made whole until hewould have been terminated absent discrimination. Inview of the record and my finding that although Pilgerwas to be terminated, the effective date of such termina-tion remained indefinite until affected by the union or-ganizational meeting, it is evident thatno specific time fortermination absent discrimination can be ascertained.However, although not susceptible of precise determina-tion, I consider that the following remedy which I shallrecommend would right the wrongs aforesaid. I shallrecommend that Pilger be made whole by payment to himof a sum of money equal to that he would normally haveearned as salary or wages from the effective date of hisdischarge on December 28, 1965, to either January 18,the day following the election or to the date when Pilgerobtained substantially, equivalent employment else-where 54 followinghisterminationatRespondent,whichever date occurred later,less his net earnings dur-ing that period.55 Such backpay shall be computed on aquarterly basisin the manner prescribed by the Board inF.W. Woolworth,90 NLRB 289, and shall include in-terest at 6 percent per annum as prescribed by the BoardinIsis Plumbing&HeatingCo.,138 NLRB 716.Itwill also be recommended that Respondent preserveand make available to the Board,upon request,payrolland other records to facilitate computationof backpay.In view of the nature and extent of the unfair laborpractices engaged in by Respondent as found above it willfurther be recommendedthatRespondent be ordered tocease and desist from infringing in any other manner uponthe rights of employees guaranteed in Section 7 of theAct.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Superior Gas Service, Inc., is an employer engagedincommerce, and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Anthony Pilger to discourage member-ship in a labor organization, Respondent has engaged in,and is engaging in, unfair labor practices, within themeaning of Section 8(a)(3) and (1) of the Act.4.As found above, by interfering with, restraining,and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, Respondent has en-gaged in, and is engaging in, unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, it ishereby recommended that Respondent, Superior GasService, Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Teamsters UnionLocal 980, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America or inany other labor organization of its employees by dis-criminating in regard to their hire or tenure of employ-ment or any term or condition of employment.(b)Threatening employees with reprisals if the above-5° InCoca-Cola Bottling Co of Sacramento,146 NLRB 1045, 1056,1067, the remedy was limited to the date a replacement had completed histrainingThe Trial Examiner found the discnmmatee "would have beendischarged in any event as soon as a replacement for him was trained " InTomahawkBoatManufacturing Corp,144 NLRB 1344, 1345, theBoard modified a Trial Examiner's Recommended Order, to limit backpayto the date a replacement was obtained (instead of to date of reinstate-ment)Respondent prior thereto had authorized termination "wheneveranother suitable accountant could be hired "51 In Tomahawk,supra,a union was certified pursuant to an electionconducted after termination of the discrimmatee51While there is evidence,supra,thatRespondent was seeking areplacement as reflected by testimony of McIntire and Hair, the record asset forth in my discussion and findings,supra,does not reflect a definiteand positive effort to replace until after the union meeting and Pilger hadbeen informed he was terminated11WilliamMosow,92 NLRB1727, 1729,PillsburyMills, Inc, 74NLRB 1113, 1118, and seeMountHopeFinishingCompany,106 N LRB480,5005°Pilger testified he was employed elsewhere at the time of hearing Hisaffidavit(on which I base no finding)indicated he was not employed as ofJanuary 25, 196655Cf the Board's remedy and discussion of alternate remedies inSavoyLaundry,148 NLRB 38,et seqSeealsoA CRochat Company,150N LRB 1402,1403,Assonet Trucking Company,156 NLRB 350 SUPERIOR GAS SERVICE, INC.named labor organization or any other labor organizationis selected as their representative for the purpose of col-lective bargaining.(c)Threatening employees with loss of work and otherAPPENDIX BNOTICE TO ALLEMPLOYEES171benefits if the above-named labor organization or anyPursuant to the Recommended Order of a Trial Ex-other labor organization is selected as their representativeaminer of the National Labor Relations Board and infor the purpose of collective bargaining.order to effectuate the policies of the National Labor(d)Threatening reprisal unless a charge filed with theRelationsAct, as amended, we hereby notify ourNational Labor Relations Board is withdrawn.employees that:(e) In any other manner interfering with, restraining,or coercing its employees in the exercise of the right toself-organization, to join, form, or assist labor organiza-tions, including the above-named labor organization, tobargain collectively through representatives of their ownchoosing and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities.2.Take the following affirmative action, which it isfound will effectuate the policies of the Act:(a)Make Anthony Pilger whole for any loss ofearnings he may have sustained as a result of the dis-crimination against him in the manner prescribed in thesection of this Decision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary or useful to analysis of the amount ofbackpay due under the terms of this RecommendedOrder.(c)Post at its place of business located at Lakeport,California, copies of the attached notice marked "Appen-dix B."56 [Trial Examiner's Appendix A omitted frompublication.] Copies of said notice, to be furnished by theRegional Director for Region 20, after being duly signedby an authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60,consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.5751 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "51 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 dyas from the date of this Order, what stepsRespondent has taken to comply herewith "WE WILL NOT discourage membership in Team-sters Local 980, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers ofAmerica,orany other labor organization bydischarging, laying off, or otherwise discriminatingin regard to the hire or tenure of employment or anyterm or condition of employment of our employees.WE WILL NOT threaten employees with reprisalsif the above-named labor organization or any otherlabor organization is selected as their representativefor the purpose of collective bargaining.WE WILL NOT threaten employees with loss ofwork and other benefits if the above-named labor or-ganization or any other labor organization is selectedas their representative for the purpose of collectivebargaining.WE WILL NOT threaten reprisals unless a chargefiled with the National Labor Relations Board iswithdrawn.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofthe right to self-organization, to join, form, or assistTeamsters Union Local 980, International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, or any other labor organization,to bargain collectively through representatives oftheir own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Sec-tion 7 of the Act.SUPERIOR GAS SERVICE,INC.(Employer)DatedBy(Representative)(Title)Thisnoticemust remain postedfor 60 consecutivedays from the dateof posting and must not be altered,defaced, or covered by anyother material.If employeeshaveany question concerning this noticeor compliancewith its provisions, they maycommunicatedirectly with the Board'sRegionalOffice, 450 GoldenGate Avenue, Box 36047,San Francisco,California94102, Telephone 556-0335.